Citation Nr: 1101146	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-35 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for 
tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for erectile dysfunction.

4.  Entitlement to a compensable rating for left ear hearing 
loss.

5.  Entitlement to a compensable rating for dyshidrosis of the 
feet.

6.  Entitlement to a compensable rating for hemorrhoids prior to 
November 5, 2007.

7.  Entitlement to a compensable rating for hemorrhoids from 
November 5, 2007, to November 12, 2007.

8.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids, effective November 13, 2007.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2006, January 2008, and December 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas (RO).  


FINDINGS OF FACT

1.  A September 2003 rating decision denied service connection 
for tinnitus and the Veteran did not perfect an appeal with 
respect to that decision.

2.  Evidence received since the time of the final September 2003 
rating decision raises a reasonable possibility of substantiating 
the Veteran's claim of entitlement to service connection for 
tinnitus.

3.  The Veteran's service treatment records show no evidence of 
tinnitus.

4.  Tinnitus is currently diagnosed.

5.  The evidence of record does not relate the Veteran's tinnitus 
to his military service.

6.  The Veteran's erectile dysfunction is manifested by loss of 
erectile power, but not by deformity of the penis.

7.  The Veteran's left ear hearing loss is manifested by Level II 
hearing acuity, at worst.

8.  The Veteran's dyshydrosis of the feet is manifested by a 
persistent rash of the feet and toes, consisting of maceration, 
blisters, and/or dermatitis, requiring topical therapy at least 
once daily.
 
9.  Prior to November 5, 2007, the Veteran's hemorrhoids were 
manifested by rectal bleeding with no evidence of internal or 
external hemorrhoids.

10.  Beginning November 5, 2007, the Veteran's hemorrhoids are 
manifested by large internal hemorrhoids, but not by signs of 
anemia or fissures.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for tinnitus is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).

3.  The criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010).

4.  The criteria for a compensable rating for left ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

5.  The criteria for a compensable rating for dyshydrosis have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7513 (2010).

6.  The criteira for a compensable rating for hemorrhoids, prior 
to November 5, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2010).

7.  The criteria for a 10 percent rating, but no greater, for the 
period November 5, 2007, to November 12, 2007, have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2010).

8.  The criteria for a rating in excess of 10 percent, effective 
November 13, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  April 2005 and August 2005 letters 
satisfied the duty to notify provisions; an additional letters 
was sent in August 2008, which included notification of 
regulations pertinent to the establishment of an effective date 
and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran's claim for service connection for tinnitus is being 
reopened in the decision below, and, since such action not 
prejudicial to the Veteran, VA's compliance with its duties to 
notify and to assist in the context of the issue of whether new 
and material evidence has been submitted to reopen the claim need 
not be assessed.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran's service treatment records and VA medical treatment 
records have been obtained; the Veteran has not identified any 
private/VA treatment records pertinent to his appeal.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not 
indicated, and the record does not contain evidence, that he is 
in receipt of disability benefits from the Social Security 
Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were 
conducted in June 2005, February 2007, November 2007, August 
2008, September 2008, March 2010, and April 2010; the Veteran has 
not argued, and the record does not reflect, that these 
examinations were inadequate for rating purposes.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The VA 
audiology examinations completed puretone decibel loss testing 
and word recognition testing, and provided a complete nexus 
opinion, with accompanying rationale, with respect to the 
tinnitus issue on appeal.  The VA genitourinary and rectum/anus 
examinations conducted a complete physical examination of the 
Veteran and recorded his subjective symptoms.  The VA skin 
examinations reviewed the Veteran's medication regimen, conducted 
a physical examination, and discussed the type and severity of 
the Veteran's dyshydrosis disability.

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Tinnitus Issue

Pertinent procedural regulations provide that "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 U.S.C.A. § 
5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim 
for service connection which has been previously and finally 
disallowed requires that new and material evidence be presented 
or secured since the last final disallowance of the claim.  38 
U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to 
VA.  Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied service connection for tinnitus in September 2003, 
and notified the Veteran of the decision that same month.  The 
Veteran did not perfect an appeal with respect to that rating 
decision, and it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104.  The matters under consideration in this case at that 
time were whether a tinnitus disability existed and whether such 
a disability was related to the Veteran's military service.  In 
order for the Veteran's claim to be reopened, evidence must have 
been presented or secured since the September 2003 rating 
decision which is relevant to, and probative of, these matters.

Since the September 2003 rating decision, evidence added to the 
claims file includes a diagnosis of tinnitus.  Specifically, 
tinnitus was diagnosed at a November 2003 VA audiology clinic 
visit, and at the June 2005, February 2007, November 2007, and 
March 2010 VA audiology examinations.  The Veteran's assertions, 
of record, that he experiences tinnitus also constitute a current 
diagnosis; tinnitus is a "subjective" disorder, as its 
existence is generally determined by whether or not a veteran 
claims to experience it.  For VA purposes, tinnitus has been 
specifically found to be a disorder with symptoms that can be 
identified through lay observation alone.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing 
in his or her ears, which the Veteran in this case did on the 
above-noted occasions, then a diagnosis of tinnitus is generally 
applied without further examination.  Id. at 374.

This evidence is both "new," as it had not been previously 
considered by VA, and "material," as it raises the reasonable 
possibility of substantiating the Veteran's claim.  The Board 
thus finds that new and material evidence has been submitted, and 
the Veteran's claim is reopened.

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

The Veteran's service treatment records show no evidence of 
tinnitus, to include at the July 1987 service separation 
examination; in the July 1987 report of medical history, the 
Veteran denied ear trouble.

At the September 2003 VA examination, the Veteran reported having 
a "fluttering" sound in the right ear once every 2 months; the 
VA examiner did not diagnose tinnitus, noting that the Veteran's 
description of "fluttering" was not consistent with tinnitus, 
and was not considered true tinnitus.  November 2003 military 
community hospital records noted the Veteran's report of tinnitus 
for "several years."  At a December 2004 audiological 
assessment consult, the Veteran reported that the previous 
intermittent "fluttering sound" he had experienced since 2003 
had become constant ringing high-pitched tinnitus.  At the June 
2005 VA examination, the Veteran reported bilateral tinnitus 
which had become constant after the September 2003 VA 
examination; the diagnosis was subjective tinnitus since 2003.  
At the February 2007, November 2007, and March 2010 VA 
examinations, the Veteran reported constant bilateral tinnitus 
with onset in approximately 1969 or 1970.  

The February 2007 VA examiner concluded that the Veteran's 
tinnitus was not likely related to his service-connected left-ear 
hearing loss, or directly to noise exposure during military 
service; the rationale provided stated that Veteran did not 
report symptoms of constant bilateral tinnitus until long after 
leaving military service, despite having been asked about 
tinnitus in the interim.  The March 2010 VA examiner similarly 
concluded that the Veteran's tinnitus was less likely than not 
related to military noise exposure, as the reported date of onset 
varied based on which examination report was considered, and that 
his reported symptoms had been inconsistent.  

The evidence of record supports these opinions.  The Veteran did 
not report tinnitus until 2003, more than 15 years after his 
service separation.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991).  Moreover, his assertions that he first experienced 
tinnitus in service in the late 1960s and early 1970s are not 
supported by the evidence of record.  For example, in the July 
1987 report of medical history, he denied experiencing ear 
trouble and did not report experiencing tinnitus or ringing in 
the ears.  He also stated at the 2003 and 2005 VA examinations 
and outpatient treatment visits that his tinnitus had first begun 
in approximately 2000, and worsened beginning in 2003.  This is 
in direct contradiction to his later assertions, at the 2007 and 
2010 VA examinations, that his tinnitus began in approximately 
1970.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(concluding that the Board may reject statements of a veteran if 
rebutted by the overall weight of the evidence).  Ultimately, 
because the evidence of record confirms the VA examiners' 
opinions, and discredits the Veteran's assertions, it does not 
support the premise that the Veteran's tinnitus is related to 
service.

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating Issues

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2010).  Pertinent regulations do not require that 
all cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2010).  Where the Rating Schedule does not provide for a 
noncompensable rating for a diagnostic code, a noncompensable 
rating shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31 (2010).

Although the evaluation of a service-connected disability 
requires a review of a veteran's medical history with regard to 
that disorder, the primary concern in a claim for an increased 
rating for service-connected disability is the present level of 
disability.  VA is directed to review the recorded history of a 
disability in order to make a more accurate evaluation; however, 
the regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
VA has a duty to consider the possibility of assigning staged 
ratings in all claims for increase.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Erectile Dysfunction

The Veteran's erectile dysfunction is evaluated as noncompensable 
under Diagnostic Code 7522, which provides for a single 20 
percent rating when the evidence shows deformity of the penis 
with loss of erectile power.   See 38 C.F.R. § 4.115b, Diagnostic 
Code 7522 (2010).  

The objective medical evidence does not show deformity of the 
penis associated with the Veteran's erectile dysfunction.  The 
June 2005, February 2007, and November 2007 VA genitourinary 
examiners noted a normal physical examination of the penis and 
testes.  The August 2008 VA diabetes mellitus examination noted 
the Veteran's report of erectile dysfunction, but did not note 
penile deformity.  The Veteran also does not contend that he has 
penile deformity.  For these reasons, the evidence does not 
support the assignment of a compensable rating for erectile 
dysfunction.

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and a compensable rating is not 
warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-
56.

Hearing Loss

Evaluations of defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests together 
with the average hearing threshold as measured by puretone 
audiometric tests.  To evaluate the degree of disability 
resulting from service-connected hearing loss, the Schedule 
establishes eleven levels of impaired efficiency, numerically 
designated from Level I to Level XI.  Level I represents 
essentially normal hearing acuity for VA compensation purposes, 
with hearing loss increasing with each level to the profound 
deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, 
VII (2010).  

At a December 2004 VA outpatient visit, puretone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
40
40
LEFT
25
30
30
50
45

The average puretone decibel loss from 1000 Hertz to 4000 Hertz 
was 37.5 in the left ear; speech audiometry revealed speech 
recognition ability of 88 percent in the left ear.  The VA 
examiner diagnosed normal to moderate left ear sensorineural 
hearing loss.  
At the February 2007 VA examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
45
35
LEFT
20
25
35
55
50

The average puretone decibel loss from 1000 Hertz to 4000 Hertz 
was 41.25 in the left ear; speech audiometry revealed speech 
recognition ability of 94 percent in the left ear.  The VA 
examiner diagnosed mild to moderate left ear sensorineural 
hearing loss. 

 At the November 2007 VA examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
45
35
LEFT
20
20
30
50
45

The average puretone decibel loss from 1000 Hertz to 4000 Hertz 
was 36.25 in the left ear; speech audiometry revealed speech 
recognition ability of 96 percent in the left ear.  The VA 
examiner diagnosed mild to moderate left ear high-frequency 
sensorineural hearing loss. 

At the March 2010 VA examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
45
40
LEFT
25
25
40
55
50

The average puretone decibel loss from 1000 Hertz to 4000 Hertz 
was 42.5 in the left ear; speech audiometry revealed speech 
recognition ability of 96 percent in the left ear.  The VA 
examiner diagnosed normal to moderately severe left ear 
sensorineural hearing loss.

Applying the rating criteria to the clinical findings throughout 
the appeal period results in Level II hearing acuity for the left 
ear based on the December 2004 VA outpatient visit testing, and 
Level I hearing acuity based on the February 2007, November 2007, 
and March 2010 VA examination results.  See 38 C.F.R. § 4.85, 
Table VI.  Applying either of these numeral designations for the 
left ear, and a Level I hearing acuity Roman numeral designation 
for the nonservice-connected right ear hearing loss, to Table VII 
results in a noncompensable rating for left ear hearing 
impairment.  38 C.F.R. §§ 3.383, 4.85(f), (h) (2010).  As the 
Roman numeral result from Table VII is the same no matter which 
testing result is used, staged ratings are not required.  38 
U.S.C.A. § 5110; see also Hart, 21 Vet. App. at 508.  The rating 
criteria also provide for rating exceptional patterns of hearing 
impairment.  See 38 C.F.R. § 4.86(a), (b) (2010).  However, none 
of the hearing evaluations of record meet the criteria for an 
exceptional pattern of hearing impairment.  Therefore, 38 C.F.R. 
§ 4.86 (a) and (b) do not apply.

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and a compensable rating is not 
warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-
56.

Dyshydrosis

The Veteran's dyshydrosis of the feet is rated as noncompensable 
under Diagnostic Code 7813, which directs that the condition be 
rated under the criteria for scars (Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, or 7805), or as dermatitis (Diagnostic Code 
7806), depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Code 7813.  As there is no evidence that the 
Veteran's dyshydrosis results in scars, and because dyshydrosis 
is also known as dyshidrotic eczema, the Board finds that 
Diagnostic Code 7806 more closely contemplates the existing 
condition.  

Diagnostic Code 7806 assigns a noncompensable rating when the 
skin condition covers less than 5 percent of the entire body  or 
less than 5 percent of the exposed area, and requires no more 
than topical therapy required during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  A 10 percent rating is 
assigned when the skin condition covers at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of the exposed area affected, or; 
requires intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less than 6 
weeks during the past 12-month period.  Id.  

At the June 2005 VA examination, dyshydrosis of the bilateral 
feet was diagnosed.  At the February 2007 VA examination, the 
Veteran reported using triamcinolone acetonide, a topical cream, 
twice daily for treatment for the skin irritation caused by his 
dyshydrosis.  Physical examination showed that the Veteran's feet 
had no active lesions associated with dyshydrosis, but had active 
maceration between the third, fourth, and fifth toes of the right 
foot, totaling less than 1 percent of the Veteran's total body 
and 0 percent of exposed skin.  Physical examination at an 
October 2007 VA outpatient visit also found a tinea-type 
blistering dermatitis of both feet, with maceration to all web 
spaces.  At the March 2010 VA examination, the examiner noted 
that the Veteran's bilateral foot dyshidrosis was treated by 
daily topical application of ketoconazole, an anti-fungal cream, 
and consisted of areas of "rawness" under the Veteran's toes.  
Physical examination at the November 2007 VA examination showed 
that no exposed areas of the body were affected, but that there 
was interdigital maceration of the skin, cracking, and three or 
four non-infected open shallow blisters on the soles of the feet.

It is clear that the Veteran's dyshydrosis is a constant 
condition that requires topical therapy on a daily basis and 
manifests both in the web spaces between his toes as well as 
under the toe nail area.  However, there is no evidence that he 
has required treatment beyond the daily use of topical cream.  It 
is also not shown that the maceration, blisters, or dermatitis 
covers more than 5 percent of the body, or of the exposed 
affected area; physical examination at the February 2007 VA 
examination showed that the Veteran's dyshydrosis affected less 
than 1 percent of his total body and 0 percent of exposed skin.  
For these reasons, the evidence does not support a compensable 
rating for dyshydrosis of the feet.

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and a compensable rating is not 
warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Hemorrhoids

Service connection for hemorrhoids was originally granted in a 
February 1988 rating decision, which assigned a noncompensable 
rating.  By a January 2008 rating decision, the rating was 
increased to 10 percent, effective November 13, 2007.  

The Veteran's hemorrhoids are evaluated under the provision of 38 
C.F.R. § 4.114, Diagnostic Code 7336, which provides for a 
noncompensable rating where there is evidence of mild or moderate 
internal or external hemorrhoids.  38 C.F.R. § 4.114, Diagnostic 
Code 7336.  A 10 percent rating is assigned when there is 
evidence of large or thrombotic, irreducible external or internal 
hemorrhoids, with excessive redundant tissue evidencing frequent 
recurrences.  Id.  A 20 percent rating is assigned for 
hemorrhoids, external or internal, with persistent bleeding and 
with secondary anemia, or with fissures.  Id.

The Veteran's VA outpatient treatment records reflect that he 
underwent a hemorrhoidectomy in February 2005; an April 2005 
letter from the presiding surgeon noted the Veteran had "healed 
quite well."  At the June 2005 VA examination, the Veteran 
reported post-surgical blood streaking, but physical examination 
found no evidence of fecal leakage, hemorrhoids, or active 
bleeding, and no signs of anemia or fissures.  Physical 
examination at the February 2007 VA examination revealed no signs 
of anemia or fissures, and no hemorrhoids or evidence of 
bleeding.  At the April 2007 VA examination, the Veteran reported 
occasional rectal bleeding due to hemorrhoids; physical 
examination found no hemorrhoids were present, and the examiner 
noted that the hemorrhoidectomy appeared to have had good 
results.

Thus, prior to November 5, 2007, there was no evidence of 
irreducible external or internal hemorrhoids, or excessive 
redundant tissue to suggest frequent recurrences.  Indeed, 
physical examination at the June 2005, February 2007 and April 
2007 VA examinations did not find internal or external 
hemorrhoids, or signs of anemia or fissures.  Although the 
Veteran reported rectal bleeding, he denied thrombosis.  For 
these reasons, the evidence does not support a compensable rating 
prior to November 5, 2007.

At the November 5, 2007 VA examination, physical examination 
showed evidence of a large, bulging internal hemorrhoid, and 
evidence of bleeding.  Such clinical evidence merits a 10 percent 
rating effective the date of that examination, which the January 
2008 rating decision incorrectly stated as November 13, 2007.  
However, there were no signs of anemia or fissures at the 
November 2007 examination, as to support higher than a 10 percent 
rating on or after November 5, 2007.  There is no evidence of 
record dated after November 5, 2007, relating to the Veteran's 
hemorrhoids on which a higher evaluation could alternately be 
based.  For these reasons, the evidence supports a 10 percent 
rating, but no greater, both from November 5, 2007, to November 
12, 2007, and effective November 13, 2007.

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and increased ratings beyond those 
assigned by this decision are not warranted.  See 38 C.F.R. 
§ 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular Consideration

Consideration has also been given regarding whether any of the 
assigned schedular evaluations are inadequate, requiring that the 
RO refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular evaluation where a service-connected disability 
presents an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  
An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders, but the medical evidence 
reflects that those symptoms are not present in this case.  The 
diagnostic criteria also adequately describe the severity and 
symptomatology of the Veteran's disabilities.  Other than the 
February 2005 hemorrhoidectomy, which the evidence of record 
reflects was a successful operation, the Veteran has not required 
hospitalization for any of the disabilities in question, and 
marked interference of employment has not been shown.  Therefore, 
the Veteran's disability picture is contemplated by the Rating 
Schedule and no extraschedular referral is required.


ORDER

New and material evidence having been submitted, the claim for 
entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is denied.

A compensable rating for erectile dysfunction is denied.

A compensable rating for left ear hearing loss is denied.

A compensable rating for dyshidrosis of the feet is denied.

A compensable rating for hemorrhoids prior to November 5, 2007, 
is denied.

A 10 percent rating, but no greater, for the period November 5, 
2007, to November 12, 2007, is granted, subject to the applicable 
regulations concerning the payment of monetary benefits.

A rating in excess of 10 percent disabling for hemorrhoids, 
effective November 13, 2007, is denied.





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


